Title: To James Madison from Louis-André Pichon, 5 July 1801
From: Pichon, Louis-André
To: Madison, James


Georgetown 5 juillet 1801 16. Messidor an 9
Le Citoyen Pichon présente ses respects à Mr. Madison, et lui transmet avec bien de la satisfaction la copie de la lettre qu’il vient de recevoir du nouvel Agent du Gouvernement de la république à la Guadeloupe. Son contenu prouvera à monsieur le Président des Etats Unis, à qui le Citoyen Pichon espère que Mr. Le Secretaire d’Etat voudra bien la communiquer, que les instructions données au Général La Crosse à son départ, Sont en parfaite harmonie avec les Sentimens que le Citoyen Pichon n’a cessé de manifester depuis son arrivée, au nom du Premier Consul. Le Citoyen Pichon, dans sa correspondance avec le Général La crosse, ne perdra aucune occasion de l’entretenir dans les dispositions qu’il témoigne. Le Cn Pichon depuis son retour à George Town n’a pas encore pu éxaminer les affaires sur lesquelles Mr Madison lui a demandé son avis. Aussitôt qu’il l’aura pu faire il s’empressera de répondre à la confiance de Mr. Le Secrétaire d’Etat en lui faisant parvenir le résultat de son examen.
 
Condensed Translation
Transmits copy of letter from Guadeloupe that confirms General Lacrosse has orders in perfect harmony with those Pichon received from the first consul. Promises in correspondence with Lacrosse to cultivate these friendly dispositions. Notes that since returning to Georgetown he has been unable to attend to the matters JM has addressed to him; will do so immediately.
 

   
   RC and enclosure (DNA: RG 59, NFL, France, vol. 1); Tr (AAE: Political Correspondence, U.S., 53:271). RC in a clerk’s hand, dated by Pichon; docketed by Wagner as received 6 July. Enclosure 3 pp., in French; docketed by Wagner.



   
   The enclosed copy of Lacrosse to Pichon, 1 June 1801, acknowledges receipt of Pichon’s letter announcing his arrival in the U.S. and gives Lacrosse’s assurance that the convention with the U.S. does not have a warmer supporter than himself.


